Citation Nr: 1760802	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-24 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bladder disability, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1954 to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2013 and July 2014 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

2. The Veteran's current neurogenic bladder disability did not manifest during his service, may not be presumed to have resulted from his exposure to contaminated drinking water at Camp Lejeune, and is not a result of his active military service, to include exposure to contaminated drinking water at Camp Lejeune; a diagnosis of bladder cancer has not been assigned at any point during the period on appeal.


CONCLUSION OF LAW

A bladder disability was not incurred in or aggravated by service and may not be presumed related to service, to include as due to contaminated water at Camp Lejeune. 38 U.S.C. §§ 1131, 1132, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in June 2013. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden / Caluza element is through a demonstration of continuity of symptomatology if the claimed disability qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d). 
 
Finally, 38 U.S.C. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Additionally, effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. For purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems. 38 C.F.R. § 3.307 (a)(7). Service personnel records confirm that the Veteran served at Camp Lejeune during this time frame.

Bladder Disability

The Veteran asserts that he has a bladder disability that is related to service, to include confirmed exposure to contaminated water at Camp Lejeune. 

As noted above, if a veteran served at Camp Lejeune during the time frame specified, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(7) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (f) (2017). Under 38 C.F.R. § 3.309 (f), diseases including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected if the Veteran served at Camp Lejeune during the specified time frame. 

Here, however, the Veteran's diagnosed bladder disability, which is diagnosed as neurogenic bladder, is not a disease included under 38 C.F.R. § 3.309 (f). The records do not confirm that he has been diagnosed with bladder cancer at any point during the appeal period. Thus, service connection for a bladder disability on a presumptive basis is not warranted.

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for his bladder disability. 

Service treatment records reflects that the Veteran was treated for urinary cystitis and an infection with condyloma acuminate. The Veteran's personnel records confirm service at Camp Lejeune, so exposure to contaminated drinking water is conceded. 

Next, and more importantly, post-service evidence does not reflect complaints of any bladder disability for many years following separation from service. Such tends to negate a finding for service connection based on direct service incurrence. The Board has also considered the Veteran's statements regarding continuity of symptoms since service. However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). As the Veteran's bladder disability is not listed under § 3.309 (a), continuity of symptomatology is simply not applicable in the present case.

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. However, here the evidence does not indicate that the bladder disability the Veteran has today is connected to service. Again, the service and post-service evidence provide particularly negative evidence against this claim. 

An August 2013 VA examination report shows that the Veteran was diagnosed with a neurogenic bladder. The examiner reported that the Veteran's current bladder condition was not related to his in-service urinary cystitis diagnosed during service in 1956 or a diagnosed infection with condyloma acuminate in 1957. In rendering this opinion, the examiner reported that neurogenic bladder was a problem in which a person lacks bladder control due to a brain, spinal cord, or nerve condition.  

A July 2014 VA subject matter expert examination report on contaminated water at Camp Lejeune showed that the Veteran was not diagnosed with bladder cancer but with a neurogenic bladder, which is a nerve disorder caused by a problem with the brain, spinal column, and local neuron plexus.  The examiner reported that the Veteran had the bladder condition since at least 2002 with no indication of bladder cancer. The examiner reported that the claims file was reviewed as well as medical literature. 

The Board acknowledges that the Veteran has submitted a private physician opinion in December 2014 that noted the Veteran's reported symptoms of bladder disability since separation from service, as well as contamination experienced while stationed at Camp Lejeune. The private physician reported that the Veteran was convinced that the bladder disability may be due to the exposure to the Camp Lejeune water contamination since the symptoms started when he was discharged from the Marine Corps. The private physician reported that it was "certainly highly unusual, in [his] medical opinion, to a reasonable degree of medical certainty, to have such a degree of nocturia and that began at such an early age." However, the examiner did not state that there is an etiological link between the Veteran's service and his current neurogenic bladder. The Board thus finds that this opinion is of low probative value as the private physician did not provide an etiological opinion. At best, the physician's statement is ambiguous, as the examiner provided no opinion or statement that the Veteran's bladder condition is related to service, to include contamination of the drinking water at Camp Lejeune. The private physician only reported that it was "unusual" for the Veteran to have nocturia of such severity that began at such an early age.  These findings are outweighed by the well-reasoned opinions offered by the VA examiners in August 2013 and July 2014. 

The Board thus finds that entitlement for service connection for a bladder disability is not warranted on a direct or presumptive basis. In light of the Veteran's service at Camp Lejeune, the Board has carefully considered this issue. However, the Board finds that the August 2013 and July 2014 opinions are adequate and probative, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions they reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has a bladder disability related to his active service, to include exposure to contaminated water, as a lay person he is not competent to relate any current diagnosis of a bladder disability to his active service, as that is outside the common knowledge of a lay person and would require medical expertise. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, his medical opinion is outweighed by the medical opinions of the August 2013 and July 2014 VA examiners. 

Therefore, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bladder disability, to include as due to contaminated water at Camp Lejeune. Therefore, the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bladder disability, to include as secondary to exposure to contaminated water at Camp Lejeune, is denied.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


